 1

 2

 3                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 4
                                                                    Apr 01, 2019
 5                                                                      SEAN F. MCAVOY, CLERK




 6                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 7
       TONYA L. H.,
 8
               Plaintiff,                          No. 2:18-CV-00048-RHW
 9
               v.                                  ORDER GRANTING
10                                                 DEFENDANT’S MOTION FOR
       COMMISSIONER OF SOCIAL                      SUMMARY JUDGMENT
11     SECURITY,

12             Defendant.

13
           Before the Court are the parties’ cross-motions for summary judgment, ECF
14
     Nos. 12 & 13. Plaintiff brings this action seeking judicial review, pursuant to 42
15
     U.S.C. § 405(g), of the Commissioner’s final decision, which denied her
16
     application for Disability Insurance Benefits and Supplemental Security Income
17
     (“SSI”) under Titles II and XVI of the Social Security Act, 42 U.S.C §§ 401-434 &
18
     1381-1383f. After reviewing the administrative record and briefs filed by the
19
     parties, the Court is now fully informed. For the reasons set forth below, the Court
20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
 1   GRANTS Defendant’s Motion for Summary Judgment and DENIES Plaintiff’s

 2   Motion for Summary Judgment.

 3                                 I.    JURISDICTION

 4         Plaintiff filed her application for Disability Insurance Benefits and

 5   Supplemental Security Income on November 5, 2012. AR 29, 184-90, 1075-83.

 6   Her alleged onset date of disability was May 1, 2008, was later amended to March

 7   1, 2009. AR 29. Plaintiff’s application was initially denied on May 15, 2013, AR

 8   29, 104-06, 109-10. and on reconsideration on April 10, 2014, AR 1096-99, 1103-

 9   05.

10         A hearing with Administrative Law Judge (“ALJ”) Moira Ausems occurred

11   on April 5, 2016. AR 30, 111-63. On September 28, 2016, the ALJ issued a

12   decision finding Plaintiff ineligible for disability benefits. AR 29-44. The Appeals

13   Council denied Plaintiff’s request for review on December 15, 2017, AR 9-12,

14   making the ALJ’s ruling the “final decision” of the Commissioner.

15         Plaintiff timely filed the present action challenging the denial of benefits, on

16   February 8, 2018. ECF No. 3. Accordingly, Plaintiff’s claims are properly before

17   this Court pursuant to 42 U.S.C. § 405(g).

18                  II.    SEQUENTIAL EVALUATION PROCESS

19         The Social Security Act defines disability as the “inability to engage in any

20   substantial gainful activity by reason of any medically determinable physical or



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
 1   mental impairment which can be expected to result in death or which has lasted or

 2   can be expected to last for a continuous period of not less than twelve months.” 42

 3   U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant shall be determined to be

 4   under a disability only if the claimant’s impairments are of such severity that the

 5   claimant is not only unable to do his previous work, but cannot, considering

 6   claimant's age, education, and work experience, engage in any other substantial

 7   gainful work that exists in the national economy. 42 U.S.C. § 1382c(a)(3)(B).

 8         The Commissioner has established a five-step sequential evaluation process

 9   for determining whether a claimant is disabled within the meaning of the Social

10   Security Act. 20 C.F.R. §§ 404.1520(a)(4) & 416.920(a)(4); Lounsburry v.

11   Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006).

12         Step one inquires whether the claimant is presently engaged in “substantial

13   gainful activity.” 20 C.F.R. §§ 404.1520(b) & 416.920(b). Substantial gainful

14   activity is defined as significant physical or mental activities done or usually done

15   for profit. 20 C.F.R. §§ 404.1572 & 416.972. If the claimant is engaged in

16   substantial activity, he or she is not entitled to disability benefits. 20 C.F.R. §§

17   404.1571 & 416.920(b). If not, the ALJ proceeds to step two.

18         Step two asks whether the claimant has a severe impairment, or combination

19   of impairments, that significantly limits the claimant’s physical or mental ability to

20   do basic work activities. 20 C.F.R. §§ 404.1520(c) & 416.920(c). A severe



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
 1   impairment is one that has lasted or is expected to last for at least twelve months,

 2   and must be proven by objective medical evidence. 20 C.F.R. §§ 404.1508-09 &

 3   416.908-09. If the claimant does not have a severe impairment, or combination of

 4   impairments, the disability claim is denied, and no further evaluative steps are

 5   required. Otherwise, the evaluation proceeds to the third step.

 6         Step three involves a determination of whether any of the claimant’s severe

 7   impairments “meets or equals” one of the listed impairments acknowledged by the

 8   Commissioner to be sufficiently severe as to preclude substantial gainful activity.

 9   20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 & 416.920(d), 416.925, 416.926;

10   20 C.F.R. § 404 Subpt. P. App. 1 (“the Listings”). If the impairment meets or

11   equals one of the listed impairments, the claimant is per se disabled and qualifies

12   for benefits. Id. If the claimant is not per se disabled, the evaluation proceeds to the

13   fourth step.

14         Step four examines whether the claimant’s residual functional capacity

15   enables the claimant to perform past relevant work. 20 C.F.R. §§ 404.1520(e)-(f) &

16   416.920(e)-(f). If the claimant can still perform past relevant work, the claimant is

17   not entitled to disability benefits and the inquiry ends. Id.

18         Step five shifts the burden to the Commissioner to prove that the claimant is

19   able to perform other work in the national economy, taking into account the

20   claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1512(f),



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
 1   404.1520(g), 404.1560(c) & 416.912(f), 416.920(g), 416.960(c). To meet this

 2   burden, the Commissioner must establish that (1) the claimant is capable of

 3   performing other work; and (2) such work exists in “significant Gallo in the

 4   national economy.” 20 C.F.R. §§ 404.1560(c)(2); 416.960(c)(2); Beltran v. Astrue,

 5   676 F.3d 1203, 1206 (9th Cir. 2012).

 6                           III.   STANDARD OF REVIEW

 7         A district court's review of a final decision of the Commissioner is governed

 8   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

 9   Commissioner's decision will be disturbed “only if it is not supported by

10   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1144,

11   1158-59 (9th Cir. 2012) (citing § 405(g)). Substantial evidence means “more than a

12   mere scintilla but less than a preponderance; it is such relevant evidence as a

13   reasonable mind might accept as adequate to support a conclusion.” Sandgathe v.

14   Chater, 108 F.3d 978, 980 (9th Cir.1997) (quoting Andrews v. Shalala, 53 F.3d

15   1035, 1039 (9th Cir. 1995)) (internal quotation marks omitted). In determining

16   whether the Commissioner’s findings are supported by substantial evidence, “a

17   reviewing court must consider the entire record as a whole and may not affirm

18   simply by isolating a specific quantum of supporting evidence.” Robbins v. Soc.

19   Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879

20   F.2d 498, 501 (9th Cir. 1989)).



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
 1         In reviewing a denial of benefits, a district court may not substitute its

 2   judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

 3   1992). If the evidence in the record “is susceptible to more than one rational

 4   interpretation, [the court] must uphold the ALJ's findings if they are supported by

 5   inferences reasonably drawn from the record.” Molina v. Astrue, 674 F.3d 1104,

 6   1111 (9th Cir. 2012); see also Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

 7   2002) (if the “evidence is susceptible to more than one rational interpretation, one

 8   of which supports the ALJ’s decision, the conclusion must be upheld”). Moreover,

 9   a district court “may not reverse an ALJ's decision on account of an error that is

10   harmless.” Molina, 674 F.3d at 1111. An error is harmless “where it is

11   inconsequential to the [ALJ's] ultimate nondisability determination.” Id. at 1115.

12   The burden of showing that an error is harmful generally falls upon the party

13   appealing the ALJ's decision. Shinseki v. Sanders, 556 U.S. 396, 409–10 (2009).

14                            IV.   STATEMENT OF FACTS

15         The facts of the case are set forth in detail in the transcript of proceedings

16   and only briefly summarized here. Plaintiff was 43 years old on the date the

17   application was filed. AR 43. She has at least a high school education. Id. Plaintiff

18   is able to communicate in English. Id. Plaintiff has past relevant work as an

19   attendant, caregiver, and telemarketer. AR 43.

20   //



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
 1                                V.      THE ALJ’S FINDINGS

 2          The ALJ determined that Plaintiff has not been under a disability within the

 3   meaning of the Act since June 2, 2011, the day after the SSA’s most recent final

 4   determination. 1 AR 31, 44.

 5          At step one, the ALJ found that Plaintiff has not engaged in substantial

 6   gainful activity since the filing of her application on June 2, 2011 (citing 20 C.F.R.

 7   § 416.971 et seq.). AR 32.

 8          At step two, the ALJ found that Plaintiff has the following severe

 9   impairments: degenerative disc disease and joint disease of the lumbar regions of

10   the spine status-post surgical procedures; osteoarthritis of the right knee;

11   osteoarthritis of the left foot; major depressive disorder; post-traumatic stress

12   disorder (“PTSD”); generalized anxiety disorder; and panic disorder with

13   agoraphobia(citing 20 C.F.R. § 416.920(c)). Id.

14          At step three, the ALJ found that since June 2, 2011, Plaintiff has not had

15   an impairment or combination of impairments that met or medically equaled the

16

17

18   1
       Plaintiff has filed eight applications for Social Security disability benefits. AR 29. On
     December 19, 2010, Plaintiff filed applications for Supplemental Security Income and Disability
19   Insurance Benefits which were denied in an initial determination dated June 1, 2011. Id.
     Although Plaintiff again filed for benefits within two years of the prior determination, the ALJ
     did not find good cause to reopen any of Plaintiff’s previous determinations. AR 29-30. As such,
20   the initial determination on June 1, 2011, remains the final and binding determination of the SSA
     and the current period now under adjudication begins June 2, 2011. Id.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 7
 1   severity of the listed impairments in 20 C.F.R. § 404, Subpt. P, App. 1 (citing 20

 2   C.F.R. §§§ 416. 920(d), 416.925 and 416.926). AR 32-33.

 3         At step four, the ALJ found that Plaintiff has the residual functional

 4   capacity to: perform a restricted range of light work as defined in 20 C.F.R. § 416.

 5   967(b); she can lift/carry 20 pounds occasionally and up to 10 pounds frequently;

 6   stand and/or walk for a total of two hours in an eight-hour workday with normal

 7   breaks; sit for six hours in an eight-hour workday with normal breaks; she requires

 8   the option to alternate between sitting and standing at her workstation one or two

 9   times per hour for five non-continuous minutes; she can occasionally climb ramps

10   and stairs, balance, stoop, and kneel; she can never crouch, crawl, or climb ladders

11   ropes or scaffolds; is limited to no more than occasional overhead reaching and

12   pushing/pulling with bilateral upper extremities; she can frequently reach in all

13   other directions, handle, finger, and feel bilaterally; she should avoid even

14   moderate exposure to industrial vibration; she can never be exposed to unprotected

15   heights or commercial driving; is limited to no more than lower-level semiskilled

16   (SVP-3) tasks of repetitive nature that do not involve exposure to the stress of fast

17   paced production or quota requirements; requires hands-off supervision; and can

18   have no more than superficial contact with the public or coworkers. AR 34-35.

19         The ALJ determined that, through the date last insured, the claimant was

20   unable to perform any past relevant work. AR 42.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 8
 1         At step five, the ALJ found that in light of Plaintiff’s age, education, work

 2   experience, and residual functional capacity, there are jobs that exist in significant

 3   numbers in the national economy that he can have perform. AR 43. These include,

 4   small parts assembler, electronics worker, and garment sorter. AR 43-44.

 5                             VI.    ISSUES FOR REVIEW

 6         Plaintiff argues that the Commissioner’s decision is not free of legal error

 7   and not supported by substantial evidence. Specifically, she argues the ALJ erred

 8   by: (1) Improperly assessing Plaintiff’s credibility; and (2) failing to properly

 9   consider and weigh the medical opinion evidence.

10                                   VII. DISCUSSION

11      A. The ALJ Properly Discredited Plaintiff’s Subjective Complaint
           Testimony.
12
           An ALJ engages in a two-step analysis to determine whether a claimant’s
13
     testimony regarding subjective symptoms is credible. Tommasetti, 533 F.3d at
14
     1039. First, the claimant must produce objective medical evidence of an underlying
15
     impairment or impairments that could reasonably be expected to produce some
16
     degree of the symptoms alleged. Id. Second, if the claimant meets this threshold,
17
     and there is no affirmative evidence suggesting malingering, “the ALJ can reject
18
     the claimant’s testimony about the severity of [her] symptoms only by offering
19
     specific, clear, and convincing reasons for doing so.” Id.
20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
 1         In weighing a claimant's credibility, the ALJ may consider many factors,

 2   including, “(1) ordinary techniques of credibility evaluation, such as the claimant's

 3   reputation for lying, prior inconsistent statements concerning the symptoms, and

 4   other testimony by the claimant that appears less than candid; (2) unexplained or

 5   inadequately explained failure to seek treatment or to follow a prescribed course of

 6   treatment; and (3) the claimant's daily activities.” Smolen v. Chater, 80 F.3d 1273,

 7   1284. When evidence reasonably supports either confirming or reversing the ALJ's

 8   decision, the Court may not substitute its judgment for that of the ALJ. Tackett v.

 9   Apfel, 180 F.3d 1094, 1098 (9th Cir.1999). Here, the ALJ found that the medically

10   determinable impairments could reasonably be expected to produce the symptoms

11   Plaintiff alleges; however, the ALJ determined that Plaintiff’s statements of

12   intensity, persistence, and limiting effects of the symptoms were not entirely

13   credible. AR 35. The ALJ provided multiple clear and convincing reasons for

14   discrediting Plaintiff’s subjective complaint testimony. AR 35-39.

15                1. The ALJ properly discredited Plaintiff’s subjective complaints
                     due to her activities of daily living.
16
           The ALJ further found that Plaintiff’s allegations of completely disabling
17
     limitations were belied by her daily activities. AR 37. Activities inconsistent with
18
     the alleged symptoms are proper grounds for questioning the credibility of an
19
     individual’s subjective allegations. Molina, 674 F.3d at 1113 (“[e]ven where those
20
     activities suggest some difficulty functioning, they may be grounds for discrediting


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 10
 1   the claimant’s testimony to the extent that they contradict claims of a totally

 2   debilitating impairment”); see also Rollins v. Massanari, 261 F.3d 853, 857 (9th

 3   Cir. 2001).

 4         The ALJ noted Plaintiff’s active lifestyle was not consistent with allegations

 5   of totally disabling impairments. AR 37. For example, in July 2011, Plaintiff

 6   reported that she had been going camping. AR 695. She also reported

 7   being able to leave home and go for walks with her son, roommate and dog; she

 8   enjoyed cooking; going to the casino; hiking; reading; watching movies; and

 9   keeping busy. AR 664, 691, 712, 755. And in November 2011, Plaintiff’s

10   counselor noted that she had been doing a “wonderful job getting out and doing

11   things.” AR 673.

12         The Court “must uphold the ALJ's findings if they are supported by

13   inferences reasonably drawn from the record.” Molina, 674 F.3d 1104, 1111; see

14   also Thomas, 278 F.3d 947, 954 (if the “evidence is susceptible to more than one

15   rational interpretation, one of which supports the ALJ’s decision, the conclusion

16   must be upheld”). As such, the ALJ reasonably found that Plaintiff’s allegations of

17   debilitating physical limitations during the relevant time period are inconsistent

18   with the medical evidence. Thus, the ALJ reasonably found that Plaintiff’s daily

19   activities throughout the relevant time period contradict Plaintiff’s allegations of

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 11
 1   total disability. The record supports the ALJ’s determination that Plaintiff’s

 2   conditions are not as limiting as she alleges.

 3                2. The ALJ properly discredited Plaintiff’s subjective complaints
                     due to inconsistent treatment.
 4
           In addition to the above reasons, the ALJ further found that Plaintiff’s
 5
     allegations of disabling limitations are inconsistent with the level of treatment she
 6
     sought during the relevant time period. AR 36. A claimant’s statements may be
 7
     less credible when treatment is inconsistent with the level of complaints or a
 8
     claimant is not following treatment prescribed without good reason. Molina, 674
 9
     F.3d at 1114. “Unexplained, or inadequately explained, failure to seek treatment …
10
     can cast doubt on the sincerity of [a] claimant’s pain testimony.” Fair v. Bowen,
11
     885 F.2d 597, 603 (9th Cir. 1989).
12
           Although Plaintiff alleges debilitating physical impairments, the ALJ noted
13
     that the record is void of significant treatment for her degenerative disc disease and
14
     degenerative joint disease since June 2011. AR 36. Further, other than being
15
     prescribed an orthotic, Plaintiff has not sought or required any additional treatment
16
     for the osteoarthritis in her left foot. AR 36.
17
           With regard to Plaintiff’s allegedly disabling mental impairments, the ALJ
18
     noted Plaintiff’s poor compliance with treatment. AR 36-37, 667, 696, 759.
19
     Progress notes indicate that Plaintiff “no-showed” to mental health counseling on
20
     several occasions. AR 696. In January of 2012, Plaintiff was told that she had


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 12
 1   recently missed six mental health counseling appointments and would be

 2   discharged if she missed one more. AR 667. She received another written warning

 3   for failing to attend her appointments in April 2014. AR 876.

 4         Further, the ALJ also pointed to Plaintiff’s successful treatment for her

 5   mental health. AR 39. For example, in September 2011, Plaintiff reported that she

 6   was less depressed, AR 685; in January 2013, Plaintiff reported that listening to a

 7   relaxation CD helped reduce her anxiety, AR 787; in February 2013, she reported

 8   that medications were helpful in controlling her anxiety, AR 734; and in March

 9   2013, she reported that medications had “somewhat” relieved her symptoms of

10   depression and panic, AR 753.

11         The record supports the ALJ’s determination that Plaintiff’s conditions are

12   not as limiting as she alleges. When the ALJ presents a reasonable interpretation

13   that is supported by the evidence, it is not the role of the courts to second-guess it.

14   Rollins, 261 F.3d at 857. The Court “must uphold the ALJ's findings if they are

15   supported by inferences reasonably drawn from the record.” Molina, 674 F.3d

16   1104, 1111; see also Thomas, 278 F.3d 947, 954 (if the “evidence is susceptible to

17   more than one rational interpretation, one of which supports the ALJ’s decision,

18   the conclusion must be upheld”). Here, the ALJ provided multiple reasons that are

19   substantially supported by the record to explain the adverse credibility finding. The

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 13
 1   Court does not find the ALJ erred when discounting Plaintiff’s credibility because

 2   the ALJ properly provided multiple clear and convincing reasons for doing so.

 3      B. The ALJ Properly Weighed the Medical Opinion Evidence.

 4                1. Legal standard.

 5         The Ninth Circuit has distinguished between three classes of medical

 6   providers in defining the weight to be given to their opinions: (1) treating

 7   providers, those who actually treat the claimant; (2) examining providers, those

 8   who examine but do not treat the claimant; and (3) non-examining providers, those

 9   who neither treat nor examine the claimant. Lester, 81 F.3d at 830 (as amended).

10         A treating provider’s opinion is given the most weight, followed by an

11   examining provider, and finally a non-examining provider. Id. at 830-31. In the

12   absence of a contrary opinion, a treating or examining provider’s opinion may not

13   be rejected unless “clear and convincing” reasons are provided. Id. at 830. If a

14   treating or examining provider’s opinion is contradicted, it may only be discounted

15   for “specific and legitimate reasons that are supported by substantial evidence in

16   the record.” Id. at 830-31.

17         The ALJ may meet the specific and legitimate standard by “setting out a

18   detailed and thorough summary of the facts and conflicting clinical evidence,

19   stating his interpretation thereof, and making findings.” Magallanes v. Bowen, 881

20   F.2d 747, 751 (9th Cir. 1989) (internal citation omitted). When rejecting a treating



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 14
 1   provider’s opinion on a psychological impairment, the ALJ must offer more than

 2   his or his own conclusions and explain why he or she, as opposed to the provider,

 3   is correct. Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).

 4                2. Examining psychiatrist, Amy Dowell, M.D.

 5        In May 2013, Dr. Dowell opined that Plaintiff had the ability to perform

 6   simple and repetitive tasks, detailed and complex tasks, accept instructions from

 7   supervisors, interact with the public and coworkers, and perform activities on a

 8   consistent basis without special or additional instruction. AR 714. She further

 9   opined that Plaintiff might have difficulty maintaining regular attendance in the

10   workplace, completing normal workdays and workweeks without interruption, and

11   would have difficulty dealing with stress in the workplace. Id.

12         The ALJ assigned Dr. Dowell’s opinion only partial weight because some of

13   the doctor’s conclusions were based largely on self-reports. AR 41. An ALJ may

14   discount even a treating provider’s opinion if it is based largely on the claimant’s

15   self-reports, and the ALJ finds the claimant not credible. Ghanim v. Colvin, 763

16   F.3d 1154, 1162 (9th Cir. 2014).

17         The ALJ also noted that Dr. Dowell’s opinion was contradicted by other

18   objective medical evidence in the record. AR 36-38, 41. Finally, the ALJ

19   determined that Dr. Dowell’s opinion was contradicted by Dr. Moore’s opinion

20   who had the opportunity to review all of the evidence in the record. AR 41. An



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 15
 1   ALJ may reject a doctor’s opinion when it is inconsistent with other evidence in

 2   the record. See Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 600 (9th

 3   Cir. 1999).

 4         When the ALJ presents a reasonable interpretation that is supported by the

 5   evidence, it is not the role of the courts to second-guess it. Rollins, 261 F.3d 853,

 6   857. The Court “must uphold the ALJ's findings if they are supported by inferences

 7   reasonably drawn from the record.” Molina, 674 F.3d 1104, 1111; see also

 8   Thomas, 278 F.3d 947, 954 (if the “evidence is susceptible to more than one

 9   rational interpretation, one of which supports the ALJ’s decision, the conclusion

10   must be upheld”). Thus, the Court finds the ALJ did not err in her consideration of

11   Dr. Dowell’s opinion.

12                 3. Examining psychologist, Jeanette Higgins, Ph.D.

13         In March 2014, Dr. Higgins opined that Plaintiff had the ability to

14   understand, remember, carry out simple instructions, and make work-related

15   decisions, but did not have the ability to carry out complex instructions or make

16   complex work-related decisions. AR 41, 793-95. She also opined that Plaintiff had

17   the ability to appropriately interact with supervisors and coworkers who were

18   patient, tolerant and supportive, but she could not interact with the public. Id.

19         The ALJ afforded Dr. Higgins opinion significant weight because it was

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 16
 1   consistent with the results of her psychological exam as well as substantial

 2   evidence in the record. AR 41. Plaintiff contends that the ALJ did not factor Dr.

 3   Higgins opinion into her hypothetical the to the vocational expert or the residual

 4   functional capacity determination. ECF No. 12 at 16. However, the ALJ noted that

 5   Plaintiff should not have more than superficial contact with the public or

 6   coworkers and be supervised by “hands-off” supervisors. AR 41. The Court that

 7   the ALJ’s accommodation is supported by the record as a whole.

 8         The ALJ is the trier of fact, and “[t]he trier of fact and not the reviewing

 9   court must resolve conflicts in the evidence, and if the evidence can support either

10   outcome, the court may not substitute its judgment for that of the ALJ.” Matney,

11   981 F.2d at 1019. When the ALJ presents a reasonable interpretation that is

12   supported by the evidence, it is not the role of the courts to second-guess it.

13   Rollins, 261 F.3d 853, 857. The Court “must uphold the ALJ's findings if they are

14   supported by inferences reasonably drawn from the record.” Molina, 674 F.3d

15   1104, 1111; see also Thomas, 278 F.3d 947, 954 (if the “evidence is susceptible to

16   more than one rational interpretation, one of which supports the ALJ’s decision,

17   the conclusion must be upheld”). Thus, the Court finds the ALJ did not err in her

18   consideration of Dr. Higgin’s opinion.

19   //

20   //



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 17
 1                                 VIII. CONCLUSION

 2         Having reviewed the record and the ALJ’s findings, the Court finds the

 3   ALJ’s decision is supported by substantial evidence and is free from legal error.

 4   Accordingly, IT IS ORDERED:

 5         1. Plaintiff’s Motion for Summary Judgment, ECF No. 12, is DENIED.

 6         2. Defendant’s Motion for Summary Judgment, ECF No. 13, is

 7         GRANTED.

 8         3. Judgment shall be entered in favor of Defendant and the file shall be

 9         CLOSED.

10   IT IS SO ORDERED. The District Court Executive is directed to enter this Order,

11   forward copies to counsel and close the file.

12         DATED this 1st day of April, 2019.

13                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
14                           Senior United States District Judge

15

16

17

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 18
